Citation Nr: 0025398	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-32 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable initial disability 
evaluation for hearing loss, left ear.

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to April 
1993.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1996 and 
April 1999, from the Buffalo, New York, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

This claim first came before the Board in December 1998.  It 
was noted that the audiological examinations of record at 
that time were inadequate for rating purposes because they 
either were not certified by the Chief of Audiology or they 
did not contain all the information required.  The claim was 
remanded for a new VA audiological evaluation with 
audiometric studies.  

In addition to remanding the issue of an increased evaluation 
for hearing loss of the left ear, the December 1998 decision 
denied entitlement to an increased evaluation for tinnitus 
and referred the issue of entitlement to service connection 
for Meniere's disease to the RO for adjudication.  The RO 
adjudicated that issue, denying entitlement to service 
connection.  The veteran subsequently perfected her appeal 
regarding service connection for Meniere's disease.  The 
claim is once more properly before the Board.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is currently 
manifested by puretone threshold averages of 52.5 decibels, 
with speech recognition ability of 84 percent, resulting in 
Level "II" hearing; review of previous, uncertified, 
audiograms does not demonstrate evidence of a compensable 
hearing loss since March 1996.

2.  The veteran's left ear hearing loss does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular rating 
criteria.

3.  Meniere's disease was first diagnosed in 1996, and no 
competent medical evidence or opinion has been presented 
which attributes the veteran's currently diagnosed Meniere's 
disease to her active military service.


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss, since 
March 1996, is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.85, Tables VI, VII, Diagnostic 
Code 6100 (1999).

2.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's left ear 
hearing loss.  38 C.F.R. § 3.321(b)(1) (1999).

3.  The veteran's claim for service connection for Meniere's 
disease is not well grounded and is denied.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased evaluation for a left ear 
hearing disability.

The first responsibility of a claimant is to present a well- 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of decreased hearing 
acuity; therefore, her claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the RO 
provided the veteran appropriate VA examinations.  Those 
examination reports provide sufficient evidence to rate the 
service-connected disability properly.  There is no 
indication of any medical records that the RO failed to 
obtain.  Accordingly, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.2.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's left ear hearing loss is rated under Diagnostic 
Code 6100.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities.  See 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  The amended 
regulations did not result in any substantive changes in the 
criteria for rating hearing loss which are pertinent to this 
appeal.  Essentially, the old and new regulations for 
evaluating a hearing loss disorder are identical.  See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  Accordingly, neither 
rating criteria can be more favorable to the veteran's claim.  
The amended regulations did incorporate some explanatory 
comments concerning VA's method of evaluating hearing loss 
disability, and these comments will be discussed where 
appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of left ear hearing loss range 
from noncompensable to 10 percent based on organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
table VII, the non-service connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  See 
38 C.F.R. § 4.85(a), (d) and (f).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 
4.85(b),(e),(h)(Tables VI, VII) (1999).  It is noteworthy 
that Table VII was amended in that hearing loss is now rated 
under a single code, Code 6100, regardless of the percentage 
of disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  
Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

This claim was remanded to the RO in December 1998.  The 
examinations then of record were not adequate for rating 
purposes because they either were not certified by the Chief 
of Audiology, or they did not contain all the information 
required.  However, review of the raw data contained in those 
evaluations does not show a basis for a compensable 
evaluation at any time since March 1996.  In this regard, see 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.)  

Subsequent to the December 1998 remand, the veteran underwent 
audiological re-examination.

The report of a VA examination, conducted in February 1999, 
shows the veteran with pure tone thresholds as follows:

HZ		Left Ear			Right Ear

1000		65				10
2000		45				10
3000		50				5
4000		50				10
AVG		52.5				8.75

Speech recognition scores were 94 percent for the right ear, 
and 84 percent for the left ear.  The veteran described a 
long history of hearing loss.  She stated that she felt that 
the loss began in 1993 of unknown causes.  She reported a 
long history of problems with cleft palate where she had 
surgical reconstruction.  She also reported that she was 
experiencing tinnitus in the left ear.  She stated that she 
felt that the hearing loss and tinnitus were present at the 
time of her discharge and have worsened markedly over the 
years.  She complained of severe vertiginous episodes that 
occur three to five times a week and last for 15 minutes to 
several hours and are usually accompanied by nausea and 
vomiting.  The impression given was moderate to severe, 
primarily conductive loss, in the left hear; hearing within 
normal limits on the right.

In this case, the average puretone decibel loss for the 
veteran's left ear, achieved by adding the loss at 1000, 
2000, 3000, and 4000 HZ and dividing by four, was 52.5.  The 
percent of discrimination was 84.  By intersecting the column 
in Table VI for average puretone decibel loss falling between 
50 and 57 with the line for percent of discrimination from 84 
to 90, the resulting numeric designation for the left ear is 
II.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
table VII, the non-service connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the better ear and II for 
the poorer ear, the point of intersection on Table VII 
requires assignment of a noncompensable evaluation under 
diagnostic code 6100. 

The RO has applied the rating schedule accurately, and there 
is no basis under law for the assignment of a higher 
evaluation.  Audiometric testing results are dispositive 
evidence for a claim for an increased disability rating for 
hearing loss.

The veteran has also submitted the reports of audio 
examinations conducted on March 1, and March 22, 1999.  These 
reports do not appear to be certified as adequate for rating 
purposes, however, the Board notes that they actually appear 
to report improved hearing over the February 1999 test.

Current audiometry results do not meet the criteria for even 
a 10 percent rating.  The amended regulations added two new 
provisions for evaluating veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under § 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that these 
veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  
Neither of these new provisions applies in the instant case.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim 
for a compensable initial disability rating for left ear 
hearing loss.

The matter of entitlement to an increased rating for the 
veteran's hearing loss on an extraschedular basis under 38 
C.F.R. § 3.321(b) has been raised by the veteran.  She has 
stated that she suffers loss of self-esteem due to this 
disability and has difficulty performing her work.  In 
exceptional cases where scheduler evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing norm 
in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards."  Id.

In this case, the RO considered whether an extraschedular 
rating was appropriate for the veteran's hearing loss, and 
determined that such rating was not appropriate.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has held 
that the question of an extraschedular rating is a component 
of the veteran's claim for an increased rating.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  While the Board does not 
have the authority to grant an extraschedular evaluation in 
the first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The scheduler evaluations for hearing loss are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for hearing loss where specific 
objective criteria are met as shown by audiometric 
evaluations and speech discrimination tests.  The veteran 
does not meet the scheduler criteria for a compensable 
disability rating.  It does not appear that the veteran has 
an "exceptional or unusual" disability; she merely disagrees 
with the rating schedule's assignment of a noncompensable 
evaluation for her level of hearing impairment.  The veteran 
has not required any periods of hospitalization, nor has she 
required extensive outpatient treatment for this condition.  
There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition.  
The Board therefore concludes that in the absence of evidence 
that reflects that this disability is exceptional or unusual 
so that regular scheduler criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating is not 
in order.


2.  Entitlement to service connection for Meniere's disease.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran currently has Meniere's disease, 
whether Meniere's disease was incurred in service, and 
finally whether there is a link provided by competent medical 
evidence between the current disorder and the inservice 
disease or injury.

A review of the veteran's service medical records is negative 
for a diagnosis of Meniere's disease, or any complaints of 
dizziness or vertigo.  In April 1992 she was assigned a 
profile of H2 for hearing loss.  On separation examination 
she reported that she was in good health.  She made no 
complaints regarding Meniere's disease or hearing loss.  She 
specifically denied dizziness or fainting spells, hearing 
loss and ear trouble in her report of medical history.  

The report of VA audio examinations, conducted in March and 
April 1994, show the veteran complaining of hearing loss in 
her left ear for the prior two to three years.  She denied 
vertigo.  VA audio examination in March 1995 shows the 
veteran again denying vertigo.  VA outpatient treatment 
records, dated in April 1996, show the veteran giving a 
history of vertigo.  Records dated in September 1996, note 
that her history, symptom complex, physical exam, audiogram 
and ENG are all consistent with early onset Meniere's 
disease.

The report of a VA audio-ear disease examination, conducted 
in October 1996, shows the veteran complaining of progressive 
hearing loss in her left ear associated with tinnitus and 
episodic vertigo.  She reported high pitched tinnitus in her 
left ear a majority of the time.  She reported episodic 
vertigo approximately five times a week which varied from 
five minutes to over three hours.  The vertigo was associated 
with some blurring of her vision, but no nausea or vomiting.  
The diagnosis was possible Meniere's disease.

The report of a VA audio-ear disease examination, conducted 
in February 1999, shows the veteran giving a history of 
developing dizzy spells in 1996.  She stated that the 
sensation is that her surroundings are spinning around her 
while she is firmly planted.  She reported that these 
episodes occur one to two times per week.  It was noted that 
she had an extensive work-up in Syracuse VAMC with MRI's, CT 
scanning, auditory evoked potentials, tympanography, and 
perilymphatic studies.  These studies pointed to Meniere's 
disease as the cause of the dizzy spells.  The diagnosis 
rendered was Meniere's disease.  

The veteran has argued that she believes that Meniere's 
disease was first manifested during her active service, in 
the form of decreased auditory acuity.  As noted above, where 
a claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  A complete review of the medical evidence 
indicates that the diagnosis of Meniere's disease was first 
entered in September 1996, more than three years after the 
veteran's separation from active service.  Medical records 
dated prior to April 1996 show no reports of vertigo or 
dizziness, and no indication of possible Meniere's disease.  
The veteran has not been shown competent to render an opinion 
regarding medical causation.  The record does not contain 
competent medical evidence or opinion which attributes the 
veteran's current diagnosis of Meniere's disease to her 
active service.  In the absence of a nexus, or link, between 
the inservice disease or injury and the current disability as 
provided by competent medical evidence the veteran's claim 
for service connection for Meniere's disease is not well 
grounded and is denied.


ORDER

The appeal is denied.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

